Order of disposition, Family Court, Bronx County, entered January 30, 1975, unanimously reversed, in the exercise of discretion, without costs or disbursements, and the case remanded to Family Court, Bronx County, for a new dispositional hearing. In two unexceptionable fact-finding hearings, this 12-year-old appellant had been found to have, at the age of 11, committed acts which, if committed by an adult, would have constituted the crimes of criminal trespass, burglary, and grand larceny. These findings are not challenged on this appeal. When appellant was presented before the court for a dispositional hearing, his Law Guardian advised the court that mental health reports on appellant indicated the need for neurological examination in depth. The request was denied. He was summarily committed to the New York State Training School, without any examination at all into his emotional, psychological and educational needs. Indeed, he had met his probation officer for the first time on the day of the disposition. It needs no elaboration of these circumstances to determine that there was not even minimal regard for appellant’s rights. As is commendably conceded by the Corporation Counsel, a new dispositional hearing is required. Concur—Markewich, J. P., Murphy, Capozzoli, Lane and Nunez, JJ.